Mr. Justice Cartwright delivered the opinion of the court: The appellee, the Public Service Company of Northern Illinois, filed in the county court of Lake county its petition praying the court to ascertain the compensation to be paid for a tract of land owned by the appellants and required for the extension of the petitioner’s electric transmission line set forth in the opinion in Public Service Company of Northern Illinois v. Recktenwald, (ante, p. 314.) The appellants moved the court to dismiss the petition on the ground that the petitioner had no right to exercise the power of eminent domain, and the motion having been denied they filed a cross-petition and engaged in a trial on the question of compensation and damages. After verdict a motion in arrest of judgment was made and overruled and judgment was entered, from which an appeal was taken to this court. The questions involved in the appeal relate only to the validity of sections 50 and 59 of the act for the regulation of public utilities, and the errors assigned, the brief and argument in support of them and the authorities cited are identical with those presented in the case above mentioned. The questions involved having been considered and decided in the other case, the judgment of the county court of Lake county is affirmed. Judgment affirmed.